UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6198



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOHN D. WRIGHT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-87-105, CA-94-3506-8AJ)


Submitted:   August 22, 1996           Decided:     September 4, 1996


Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Susan Graham James, Montgomery, Alabama, for Appellant. Alfred
William Walker Bethea, Assistant United States Attorney, Florence,
South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

recommendation of the magistrate judge to deny Appellant's motion

filed pursuant to 28 U.S.C. § 2255 (1988), as amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1217. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm substantially on the reasoning of the district court. United
States v. Wright, Nos. CR-87-105; CA-94-3506-8AJ (D.S.C. Jan. 8,

1996).

     In addition we note that, because there has been no inter-

vening change in law regarding the claims Appellant raised on
direct appeal, collateral attack of these alleged errors is fore-

closed. Boeckenhaupt v. United States, 537 F.2d 1182, 1183 (4th

Cir.), cert. denied, 429 U.S. 863 (1976). Further, Appellant's non-
constitutional claims raised for the first time in this collateral

proceeding have been waived by the failure to raise them on direct
appeal. Stone v. Powell, 428 U.S. 465, 477 n.10 (1976); United

States v. Emanuel, 869 F.2d 795, 796 (4th Cir. 1989). Finally,

Appellant's failure to show cause for his procedural default bars

review of those claims where no contemporaneous objection was made

at sentencing. United States v. Gaylor, 828 F.2d 253, 256 (4th Cir.

1987).




                                 2
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                               3